DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (U.S. Patent No. 10,546,842).
Regarding to claim 1, Hu teaches a display device, comprising:
a substrate having a plurality of metal pads (Fig. 7D, pads including elements C1-C4, column 20, lines 1-2); and
a semiconductor light-emitting element electrically connected to the plurality of metal pads through self-assembly (Fig. 7D, column 21, lines 52-55, semiconductor light-emitting element 706 electrically connected to the plurality of metal pads C1-C4 through self-assembly),
wherein each metal pad comprises:
a metal layer (Fig. 7D, element C4);
a bonding metal provided on the metal layer, and electrically connected to the semiconductor light-emitting element (Fig. 7D, element 712); and
a coating layer surrounding the bonding metal (Fig. 7D, element 704B).
Regarding to claim 2, Hu teaches the bonding metal comprises at least one of copper (Cu), silver (Ag), indium (In), tin (Sn), and bismuth (Bi) (column 5, lines 60-62).
Regarding to claim 14, Hu teaches the coating layer surrounds an outer edge of the bonding metal (Fig. 7D).
Regarding to claim 15, Hu teaches an insulating member disposed on the substrate to surround the semiconductor light-emitting element (Fig. 7D, element 704A).
Regarding to claim 16, Hu teaches the coating layer is interposed between the bonding metal and the insulating member (Fig. 7D, the coating layer 704B is interposed between the bonding metal 712 and the insulating member 704A).
Regarding to claim 17, Hu teaches a display device, comprising:
a substrate having a plurality of metal pads (Fig. 7D, pads including elements 710/C1 or 712/C4, column 20, lines 1-2); and
a plurality of semiconductor light-emitting elements electrically connected to the plurality of metal pads, respectively (Fig. 7D, column 21, lines 52-55, semiconductor light-emitting elements 706 electrically connected to the plurality of metal pads),
wherein each metal pad comprises:
a bonding metal electrically connected to a respective semiconductor light emitting element (Fig. 7D, element 712/C4); and
a coating layer surrounding the bonding metal (Fig. 7D, element 704B);
wherein the coating layer and the bonding metal are coplanar and disposed on the respective semiconductor light-emitting element (Fig. 7D).
Regarding to claim 18, Hu teaches the coating layer is disposed at an outer edge of the bonding metal (Fig. 7D).
Regarding to claim 19, Hu teaches an insulating member disposed on the substrate to surround the semiconductor light-emitting element (Fig. 7D, element 704A).
Regarding to claim 20, Hu teaches the coating layer is interposed between the bonding metal and the insulating member (Fig. 7D, the coating layer 704B is interposed between the bonding metal 712 and the insulating member 704A).
Claims 6 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (U.S. Patent Application Publication No. 2016/0163940).
Regarding to claim 6, Huang teaches a method of manufacturing a display device (Figs. 1-5, Fig. 8), the method comprising:
coupling a semiconductor light-emitting element to a substrate on which a plurality of metal pads are formed through self-assembly in a fluid-filled chamber (Figs. 2C-D, coupling semiconductor light-emitting element 120 to substrate 110 on which a plurality of metal pads 114 are formed , material 132 is fluid in the chamber),
wherein a metal pad among the plurality of metal pads is formed on the substrate by:
forming a metal layer on the substrate to form ohmic contact with the semiconductor light-emitting element (Fig 2D, element 114; Fig. 8, element 816-1);
forming a bonding metal electrically connected to a conductive electrode of the semiconductor light-emitting element on the substrate (Fig 2D, element 134; Fig. 8, element 830-1); and
forming a coating layer surrounding the bonding metal (Fig 2D, element 132; Fig. 8, element 840-1).
Regarding to claim 12, Huang teaches forming an insulation member on the substrate and the semiconductor light-emitting element (Fig. 8, element 810-2).
Regarding to claim 13, Huang teaches the coating layer is interposed between the bonding metal and the insulating member (Fig. 8, the coating layer 840-1 is interposed between the bonding metal 830-1 and the insulating member 810-2).
Allowable Subject Matter
Claims 3-5 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 3, the prior art fails to anticipate or render obvious the claimed limitations including “the coating layer is formed of an amphiphilic organic material” in combination with the limitations recited in claim 1.
Regarding to claim 7, the prior art fails to anticipate or render obvious the claimed limitations including “growing the semiconductor light-emitting element on a growth substrate; 
Regarding to claim 9, the prior art fails to anticipate or render obvious the claimed limitations including “the forming of the coating layer surrounding the bonding metal, the coating layer surrounding the bonding metal is formed of an amphiphilic organic material, and the substrate on which the bonding metal is formed is immersed in a solution of a predetermined concentration containing the amphiphilic organic material to self-align the amphiphilic organic material on a surface of the bonding metal, and wherein a hydrophilic portion of the amphiphilic organic material forms an electrostatic bond with a natural oxide layer of the bonding metal to form the coating layer” in combination with the limitations recited in claim 6.
Regarding to claim 11, the prior art fails to anticipate or render obvious the claimed limitations including “the forming the coating layer surrounding the bonding metal and-said the coupling the semiconductor light emitting element to the substrate on which the plurality of the metal pads are formed are performed a plurality of times” in combination with the limitations recited in claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828